This opinion is subject to administrative correction before final disposition.




                                Before
                 STEPHENS, GERRITY, and DEERWESTER
                       Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                         v.

                        Mark E. HALLER
         Lieutenant Commander (O-4), Medical Corps, U.S. Navy
                            Appellant

                                No. 202100069

                            Decided: 24 January 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                Kevin S. Woodard

   Sentence adjudged 22 December 2020 by a general court-martial con-
   vened at Marine Corps Base Camp Lejeune, North Carolina, consisting
   of a military judge sitting alone. Sentence in the Entry of Judgment:
   letter of reprimand and a dismissal. 1

                               For Appellant:
                    Captain Thomas P. Belsky, JAGC, USN




   1 The Convening Authority disapproved the letter of reprimand as a matter of clem-
ency.
                  United States v. Haller, NMCCA No. 202100069
                               Opinion of the Court

                              _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                              _________________________

GERRITY, Judge:
    Appellant was convicted, in accordance with his pleas, of violating Article
92, Uniform Code of Military Justice, [UCMJ] for dereliction of duty for will-
fully failing to practice medicine in accordance with Naval standards by pre-
scribing controlled substances to his wife and his daughter’s boyfriend; of vio-
lating Article 112a, UCMJ, for wrongful possession of a controlled substance,
and of violating Article 133, UCMJ, for wrongfully possessing, in his home,
non-controlled prescription medications for which he had no valid, current pre-
scription. 2
   Appellant does not assert any assignments of error.
    Based on our independent review of the record of trial under Article 66,
UCMJ, we question his conviction under Article 133, UCMJ. The issue is
whether simple possession, without more, of two prescription non-controlled
substances in a private, off-base residence constitutes conduct unbecoming an
officer. Both substances were prescribed for anxiety and sleep issues and ob-
tained in approximately 2014; one was obtained by Appellant with a legitimate
prescription but was retained after it expired, and the other was obtained from
a family member while Appellant was on leave. We find insufficient factual
and legal bases to support Appellant’s guilty plea to this offense and take ac-
tion in our decretal paragraph.

                                 I. BACKGROUND

    A search of Appellant’s on-base office and his off-base private residence
found controlled substances hidden in his office and expired non-controlled pre-
scription medicine at his home. Appellant, a Navy psychiatrist, then pleaded
guilty to a willful dereliction of duty for prescribing controlled substances to




   2   10 U.S.C. § 892, 912(a), 933 (2016).




                                              2
                   United States v. Haller, NMCCA No. 202100069
                                Opinion of the Court

his wife and his daughter’s boyfriend, illegally possessing a controlled sub-
stance in his office, 3 and conduct unbecoming for possessing two prescription,
non-controlled substance medications at his off-base home without a current
valid prescription. 4 With respect to the Article 133 offense, Appellant pos-
sessed 13 Sertraline pills, which were properly prescribed to him in approxi-
mately 2014, but the prescription had expired; and 9.5 Trazodone pills, which
he believed he had a prescription for but were in fact given to him by a family
member in approximately 2014. There was no evidence Appellant ever did an-
ything more than simply possess these substances. The wrongfulness of the
possession—relied upon by the military judge and the parties—is defined by
SECNAVINST 5300.28F, dated 23 April 2019, as “possession of a . . . prohib-
ited substance without legal or medical justification or authorization.” 5

                                   II. DISCUSSION

A. Standard of Review
    Prior to accepting a guilty plea, the military judge must ensure the plea is
supported by a factual basis. 6 The military judge must elicit sufficient facts to
satisfy every element of the offense in question, and the military judge’s deci-
sion to accept a plea of guilty is reviewed for an abuse of discretion. 7 Questions
of law arising from the guilty plea are reviewed de novo. 8
   A military judge abuses his discretion if a ruling is based on an erroneous
view of the law or if the military judge fails to obtain an adequate factual basis




    3 After prescribing a controlled substance for his wife in violation of Naval stand-
ards for practicing medicine, Appellant then wrongfully took pills out of the prescrip-
tion bottle for himself and hid them in his office.
    4   The daughter’s boyfriend had no affiliation with the military.
    5 Sec’y of the Navy Instr. 5300.28F, Military Substance Abuse Prevention and Con-
trol, para. 18 (Apr. 23, 2019) [SECNAVINST 5300.28F].
    6   United States v. Price, 76 M.J. 136, 138 (C.A.A.F. 2017).
    7   United States v. Inabinette, 66 M.J. 320, 322 (C.A.A.F. 2008).
    8   Id.




                                             3
                  United States v. Haller, NMCCA No. 202100069
                               Opinion of the Court

for the plea—however, the factual basis is an area the military judge is af-
forded significant deference. 9 A reviewing appellate court may only reject a
guilty plea if there is a substantial basis in law or fact to question the plea. 10
    An accused may express his willingness to admit guilt to an offense, but
that alone is not sufficient to establish the providence of a plea of guilty as it
only reflects his subjective belief that his conduct as alleged was criminal. As-
suming that the language of the specification sufficiently states an offense, the
accused must also reveal factual circumstances that objectively establish his
guilt within the “four corners” of the specification. 11 A conviction cannot be up-
held even if an accused pleads guilty to a conduct unbecoming charge when
there are not sufficient facts to reasonably support the charge. 12

B. Providence Inquiry for Article 133
    Article 133 contains two elements: (1) that the accused did or omitted to do
certain acts; and (2) that under the circumstances, these acts or omissions con-
stituted conduct unbecoming an officer and a gentleman. When such acts are
in an unofficial capacity, the acts must be ones that “in dishonoring or disgrac-
ing the officer personally, seriously compromises the person’s standing as an
officer.” 13 The acts must be dishonorable and compromising, constituting seri-
ous breaches of the standards of morality and integrity, and exceeded the limit
of tolerance based on customs of the service. 14 When the government’s theory
of criminality is based on an enumerated article, the elements of that article,
in this case Article 92, are additional elements to the Article 133 charge. The




   9United States v. Simpson, 77 M.J. 279, 282 (C.A.A.F. 2018) (quoting United States
   v. Nance, 67 M.J. 362, 365 (C.A.A.F. 2009)).
   10   Inabinette, 66 M.J. at 322.
   11   United States v. Chambers, 12 M.J. 443, 444 (C.M.A. 1982).
   12   United States v. Norvell, 26 M.J. 477, 480 (C.M.A. 1988) (footnote omitted).
   13   Article 133(c)(2), UCMJ.
   14 United States v. Nelson, 80 M.J. 748, 755–57 (N-M. Ct. Crim. App. 2021), review
granted, 81 M.J. 452 (C.A.A.F. 2021) (mem.). See also United States v. Giordano, 35
C.M.R. 135, 140 (C.M.A. 1964). We note the record is silent whether such possessions
would have been a violation of North Carolina or any other state law or if the posses-
sion would cause the Appellant to lose his license to practice medicine.




                                            4
                  United States v. Haller, NMCCA No. 202100069
                               Opinion of the Court

military judge properly provided Appellant both the Article 133 and 92 ele-
ments. 15
    The military judge instructed, consistent with the stipulation of fact be-
tween the parties, that to meet the wrongfulness element, under SEC-
NAVINST 5300.28F, Appellant had to possess the two substances without le-
gal or medical justification or authorization; and had to have a duty to obey the
SECNAVINST. Appellant, in the stipulation of fact and during the providence
inquiry, stated the only basis for the possession being wrongful was that the
possession violated the SECNAVINST, as there was no legal or medical justi-
fication or authorization to possess the substances. Outside of conclusory state-
ments by Appellant, however, the military judge did not address how this con-
duct by Appellant, as an officer, was dishonorable and compromising, consti-
tuting serious breaches of the standards of morality and integrity, and ex-
ceeded the limit of tolerance based on customs of the service 16
    Using the violation of SECNAVINST 5300.28F for having expired medica-
tion as the sole basis for the wrongfulness of conduct unbecoming, and Appel-
lant’s assertion that the conduct was serious misbehavior, dishonorable, dis-
honest, morally unfitting and unworthy of someone being an officer, the mili-
tary judge entered a finding of guilty consistent with Appellant’s plea. 17

C. Dishonorable and Compromising Conduct under Article 133
    Article 133 does not apply to every negative or even minor criminal fact
pattern involving an officer. The focus is on the effect of the conduct on the
person’s status as an officer generally, not on the person’s status as a profes-
sional, e.g., a doctor or an engineer. 18 The gravamen of the offense of conduct
unbecoming an officer, when such action is in a private capacity, is an “action



   15  The conduct unbecoming charge did not mention an orders violation but was
based on wrongfully and dishonorably possessing prescription medications without a
valid prescription.
   16   Nelson, 80 M.J. at 755–57.
   17 We note SECNAVINST 5300.28F was effective on 23 April 2019, yet Appellant
was charged with and pled to wrongful possession from on or about 18 October 2017 to
on or about 14 June 2019. The military judge did not address any prior order or other
theory of wrongfulness prior to 23 April 2019. In the stipulation the parties agreed
only to wrongful possession on 14 June 2019 and although the Appellant admitted to
possession for a longer period during the providence inquiry, the military judge never
addressed another theory for wrongfulness pre-23 April 2019.
   18   Nelson, 80 M.J. at 755.




                                          5
                  United States v. Haller, NMCCA No. 202100069
                               Opinion of the Court

or behavior dishonoring or disgracing the officer personally, [which] seriously
compromises the person’s standing as an officer.” 19
   The essential question is whether the conduct meets the standard for con-
duct unbecoming an officer, not whether the conduct merely amounts to some
other offense. 20 If the conduct constituted a criminal offense, there must still
be sufficient evidence that the conduct constitutes serious breaches of stand-
ards of morality and integrity and exceeded the limit of tolerance based on
customs of the service. 21 For an officer’s conduct to be punishable under Article
133, it must be so disgraceful as to render an officer unfit for service; otherwise,
every dereliction or misstep by an officer could be prosecuted as conduct unbe-
coming. 22
    Acts of dishonesty, unfair dealing, indecency, indecorum, lawlessness, in-
justice, or cruelty exemplify behavior that violates Article 133, while conduct
amounting to minor derelictions, even though criminally offensive, do not. 23 “If
the act, though ungentlemanlike be of a trifling character, involving no mate-
rial prejudice to individual rights, or offence against public morals or decorum,
it will not in general properly be viewed as so affecting the reputation of the
officer or the credit of the service as to be made the occasion of a prosecution
under the Article.” 24
   We must resolve the question of whether the matters elicited during the
plea inquiry objectively furnished a factual predicate for Appellant’s plea. Rec-
ognizing that a military judge is entitled to much deference when it comes to
accepting guilty pleas, he must nevertheless elicit facts from which he can de-
termine the factual basis for the plea, and “mere conclusions of law recited by
an accused are insufficient to provide a factual basis for a guilty plea.” 25




   19Article 133(c)(2), UCMJ; See also United States v. Guaglione, 27 M.J. 268, 271
(C.M.A. 1988).
   20 Nelson, 80 M.J. at 756 (citations omitted). This case is distinguishable from the
wrongful use of a previously-prescribed controlled substance for a purpose other than
for which it was prescribed. See United States v. Mull, 76 M.J. 741, 745–46 (A.F. Ct.
Crim. App. 2017) (en banc).
   21   Id.
   22   Guaglione, 27 M.J.at 271.
   23   MCM, pt. IV, para. 90(c)(3).
   24 United States v. Brown, 55 M.J. 375, 382 (C.A.A.F. 2001) (quoting William Win-
throp, Military Law and Precedents 711-12 (2d ed. 1920 Reprint) (footnotes omitted)).
   25   United States v. Outhier, 45 MJ 326, 331 (C.A.A.F.1996) (citation omitted).


                                            6
               United States v. Haller, NMCCA No. 202100069
                            Opinion of the Court

    Regarding the Sertaline medication, Appellant had a legal prescription for
it and simply kept it for several years beyond the expiration date. The pills
were only found during a search of his private off-base residence. There was no
evidence Appellant abused the medication or even used it at all after it expired.
There was no evidence of fraud or deception. There was no evidence this pos-
session was so disgraceful to make Appellant unfit to serve. There was no evi-
dence in the record that this possession would have even had any negative
impact on Appellant’s professional status or his ability to be a doctor. There
was no evidence that his possession violated any state law. In sum, there was
no factual basis in the record to support Appellant’s conduct being so offensive
as to constitute a serious breach of the standards of morality and integrity.
    With regard to the Trazadone medication, Appellant stated that he be-
lieved he had a prescription, but while on leave years ago, obtained the Traza-
done on from his relative. Like the Sertaline, the pills were found during a
search of the Appellant’s off-base house and there was no evidence he abused
the medication or even used it at all. There was no evidence of fraud or decep-
tion. There was no evidence this possession was so disgraceful to make Appel-
lant unfit to serve. There was no evidence in the record that this possession
would have even had any negative impact on his ability to be a doctor. There
was no evidence that his possession violated any state law. Thus, like the pos-
session of the Sertaline, there was no factual basis in the record to support
Appellant’s conduct being so offensive as to constitute a serious breach of the
standards of morality and integrity.
    The record contains only hollow conclusory statements from Appellant that
his actions dishonored or disgraced him personally and seriously compromised
his standing as an officer. But the basis for these statements was simply that
Appellant had been charged with this offense and people knew he had been
charged. No evidence was submitted on how possessing old non-controlled sub-
stances was disgraceful, dishonoring, or seriously compromising to Appellant’s
standing as an officer. Thus, irrespective of whether or not the possession of
these non-controlled substances amounted to an orders violation, without
more, the evidence in the record is factually and legally insufficient to support
acceptance of the guilty plea for conduct unbecoming an officer. We therefore
find the military judge abused his discretion in accepting Appellant’s plea to
this offense and set it aside the guilty finding.

D. Sentence Reassessment & Sentence Appropriateness
    Though this case arises under the 2016 Military Justice Act’s [MJA 2016]
sentencing scheme—with its segmented and unitary sentencing—we are only
focused on the dismissal Appellant received. Because the dismissal is the only
remaining part of the unitary sentence (and the only remaining part of the


                                       7
                   United States v. Haller, NMCCA No. 202100069
                                Opinion of the Court

sentence overall following action by the convening authority), we can proceed
with the traditional sentence reassessment we have conducted prior to MJA
2016. 26
    Having set aside the guilty findings to Charge III and its sole Specification,
we must determine if we can reassess the sentence “more expeditiously, more
intelligently, and more fairly than a new court-martial.” 27 In reassessing sen-
tences, we “act with broad discretion.” 28
    If we are able to determine that the sentence imposed on Appellant, absent
the error, would have been at least of a certain magnitude and no higher than
would have been received without the error, we may reassess the sentence. 29
A sentence we seek to affirm has to be “appropriate,” meaning it is not only
“purged of prejudicial error [but] also . . . ‘appropriate’ for the offense in-
volved.” 30
    We look to the non-exclusive list of five factors in United States v. Winckel-
mann to determine whether to reassess a sentence or to order a sentencing
rehearing: (1) whether there has been a dramatic change in the penalty land-
scape and exposure; (2) the forum of the court-martial; (3) whether the remain-
ing offenses capture the gravamen of the criminal conduct; (4) whether signif-
icant aggravating circumstances remain admissible and relevant; and
(5) whether the remaining offenses are the type with which we as appellate
judges have experience and familiarity to reasonably determine what sentence
would have been imposed at trial. 31
   Under all the circumstances presented, we find that we can reassess the
sentence and it is appropriate to do so. The change in the penalty landscape is
minimal, as the maximum punishment for confinement has been reduced from
seven years and six months to five years and six months and the plea agree-
ment did not permit any confinement. 32 Appellant was not sentenced to any



   26   See United States v. Alkazahg, 81 M.J. 764, 785 (N-M. Ct. Crim. App. 2021).
   27United States v. Winckelmann, 73 M.J. 11, 15 (C.A.A.F. 2013) (internal quotation
marks omitted).
   28   Id.
   29   Nelson, 80 M.J. at 759 (citations omitted).
   30   Id. (citations omitted).
   31   Winckelmann, 73 M.J. at 15–16.
   32Although the Government and Defense originally stated the maximum confine-
ment was six years and six months, the plea agreement stated, and all parties and the



                                             8
                 United States v. Haller, NMCCA No. 202100069
                              Opinion of the Court

confinement and the adjudged reprimand was disapproved as a matter of clem-
ency. The remaining serious offenses relating to controlled substances, namely
the possession of a controlled substance and a willful dereliction of duty by
prescribing controlled substances to his wife and his daughter’s boyfriend, cap-
ture the gravamen of the criminal conduct for which Appellant was sentenced.
Additionally, we have significant experience and familiarity with the offenses
that remain and conclude that sentence reassessment is appropriate.
   Absent the error, we are confident that the military judge would have im-
posed a sentence no lesser than a dismissal.
    With regard to sentence appropriateness, we take into account Appellant’s
service and personal circumstances, to include his meritorious period of sixteen
years of service. However, as an officer and a doctor, he used his ability to write
prescriptions for the Navy to write prescriptions for controlled substances for
his daughter’s boyfriend and his wife, then wrongfully possessed the controlled
substance he prescribed for his wife by taking them out of the pill bottle and
then keeping them hidden in his office on base.
    Considering all the circumstances, we determine that Appellant’s sentence
as reassessed to a dismissal, is appropriate.

                                III. CONCLUSION

   The findings of guilty to Charge III and its Specification are SET ASIDE
and DISMISSED WITH PREJUDICE. After careful consideration of the rec-
ord, the remaining findings and the reassessed sentence of dismissal are cor-




military judge agreed, that the maximum confinement was ten years and six months.
However, the actual maximum confinement was seven years and six months (all par-
ties incorrectly used five years for a violation of Article 112a for the Article 133 instead
of the correct two years for an Article 92 violation). The plea agreement only allowed
for a sentence of a dismissal and any other lawful punishment (in this case, a repri-
mand, which was disapproved during clemency) while dismissing multiple specifica-
tions which would have increased the confinement maximum by twenty-eight years to
thirty-five years and six months. Looking at all the circumstances in the case, includ-
ing the dismissal of multiple charges and the potential for years in confinement, we
find that the error in advice by the military judge, as well as the error in the plea
agreement, was not a substantial factor in Appellant’s decision to plea. See United
States v. Hemingway, 36 M.J, 349, 353 (C.M.A. 1993).




                                             9
                 United States v. Haller, NMCCA No. 202100069
                              Opinion of the Court

rect in law and fact and no error materially prejudicial to Appellant’s substan-
tial rights remains. 33 Accordingly, the remaining findings and sentence as re-
assessed by this Court are AFFIRMED.
   Senior Judge STEPHENS and Judge DEERWESTER concur.


                                  FOR THE COURT:




                                  RODGER A. DREW, JR.
                                  Clerk of Court




   33   Articles 59 & 66, UCMJ.


                                      10
UNITED STATES                                        NMCCA NO. 202100069

       v.                                                   ENTRY
                                                             OF
Mark E. HALLER                                            JUDGMENT
Lieutenant Commander (O-4)
U.S. Navy                                            As Modified on Appeal
                      Accused
                                                         24 January 2022



   On 22 December 2020, the Accused was tried at Marine Corps Base Camp Lejeune,
North Carolina, by a general court-martial, consisting of a military judge sitting alone.
Military Judge Kevin S. Woodard presided.

                                    FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 92, Uniform Code of Military Justice,
              10 U.S.C. § 892.
               Plea: Not Guilty.
               Finding: Guilty.

   Specification 1: Violation of a Lawful General Order on or about
                    14 June 2019 by wrongfully possessing Mitragynine.
                        Plea: Not Guilty.
                        Finding: Dismissed.

   Specification 2: Violation of a Lawful General Order on or about
                    14 June 2019 by wrongfully possessing
                    Methocarbamol.
                        Plea: Not Guilty.
                        Finding: Dismissed.




                                           11
                 United States v. Haller, NMCCA No. 202100069
                          Modified Entry of Judgment

   Specification 3: Violation of a Lawful General Order on or about
                    14 June 2019 by wrongfully possessing Sertraline.
                     Plea: Not Guilty.
                     Finding: Dismissed

   Specification 4: Violation of a Lawful General Order on or about
                    14 June 2019 by wrongfully possessing Trazodone.
                     Plea: Not Guilty.
                     Finding: Dismissed.

   Specification 5: Willful Dereliction of Duty between 5 March 2018 and
                    14 June 2019 by willfully failing to practice medicine
                    in accordance with the standards outlined in the
                    Manual of the Medical Department.
                     Plea: Not Guilty.
                     Finding: Guilty.

Charge II:   Violation of Article 112a, Uniform Code of Military Justice,
             10 U.S.C. § 912a.
             Plea: Not Guilty.
             Finding: Guilty.

   Specification 1: Wrongful Possession of Clonazepam, a Schedule IV
                    controlled substance on or about 14 June 2019.
                     Plea: Not Guilty.
                     Finding: Dismissed.

   Specification 2: Wrongful Possession of Lisdexamfetamine, a Schedule
                    IV controlled substance, at or near Hampstead, North
                    Carolina, on or about 14 June 2019.
                     Plea: Not Guilty.
                     Finding: Dismissed.

   Specification 3: Wrongful Possession of Lisdexamfetamine, a Schedule
                    IV controlled substance, at or near Marine Corps Base
                    Camp Lejeune, North Carolina, on or about 14 June
                    2019.
                     Plea: Guilty.
                     Finding: Guilty.




                                         12
                United States v. Haller, NMCCA No. 202100069
                         Modified Entry of Judgment

   Specification 4: Wrongful Possession of marijuana on or about 14 June
                    2019.
                     Plea: Not Guilty.
                     Finding: Dismissed.

   Specification 5: Wrongful Use of Oxycodone on or about 14 June 2019.
                     Plea: Not Guilty.
                     Finding: Dismissed.

Charge III: Violation of Article 133, Uniform Code of Military Justice,
            10 U.S.C. § 933.
            Plea: Guilty.
            Finding: Dismissed.

   Specification:    Conduct Unbecoming an Officer between on or about
                     18 October 2017 and on or about 14 June 2019 by
                     wrongfully and dishonorably: possessing various
                     prescription medications without a valid prescription;
                     possessing various controlled substances and drug
                     paraphernalia; prescribing controlled substances to
                     two persons; and using Oxycodone.
                     Plea: Not Guilty, but Guilty of wrongfully and dishonorably
                     possessing Sertraline and Trazodone without a valid
                     prescription.
                     Finding: Dismissed.

                                  SENTENCE

   On 22 December 2020, the Accused was sentenced by a military judge. The Ac-
cused was adjudged the following sentence as modified by this Court:
      A Dismissal from the Service.


                             FOR THE COURT:




                             RODGER A. DREW, JR.
                             Clerk of Court




                                       13